DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 13, “the input terminals” and “the output terminals” lacks proper antecedent basis.  Furthermore, it is unclear how the signals in claim 1 are related to the input and output terminals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9-11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ding et al. (U.S. Patent Application Publication 2020/0018833).
Regarding claims 1, 2, 4, 9-11, Ding et al. disclose (Figs. 4, 5) a photo-detecting apparatus, comprising: a first photodetector (UP1) configured to generate at least a first detecting signal according a first modulation signal (Effective_GDA); a second photodetector (UPN), coupled to the first photodetector, configured to generate a second detecting signal according a second modulation signal (Effective_GDB); a first modulation signal generating circuit (BA1, BA2, SA1, SA1, SA2, SA3) coupled to the first photodetector and operated between a first voltage (VDD) and a second voltage (VDD/2), configured to generate the first modulation signal; and a second modulation signal generating circuit (BB1, BB2, SB1, SB2, SB3), coupled to the second photodetector and operated between the second voltage (VDD/2) and a third voltage (GND), configured to generate a second modulation signal; wherein the second voltage is between the first voltage and the third voltage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al.
Regarding claim 6, Ding et al. disclose the claimed invention as set forth above.  Ding et al. do not disclose an isolation unit arranged between first and second photodetectors.  However, isolation units (deep/shallow trenches) are well known between photodetectors.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such isolation units in the apparatus of Ding et al. to reduces crosstalk and interference between photodetectors as known and predictable.
Allowable Subject Matter
Claims 14-20 are allowed over the prior art of record.
Claims 5, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878